[Cite as State v. Branam, 2020-Ohio-3101.]

                          IN THE COURT OF APPEALS
                 FIRST APPELLATE DISTRICT OF OHIO
                            HAMILTON COUNTY, OHIO




STATE OF OHIO,                                    :   APPEAL NOS. C-190349
                                                                   C-190350
        Plaintiff-Appellant,                                       C-190351
                                                                   C-190352
                                                  :
  vs.                                                              C-190353
                                                      TRIAL NOS. 19TRD-541(A)
WILLADEAN BRANAM,                                                19CRB-60(A)
                                                  :
                                                                 19CRB-60(B)
    Defendant-Appellee.                                          19CRB-60(C)
                                                                 19TRD-541(B)
                                                  :


                                                  :      O P I N I O N.




Criminal Appeals From: Hamilton County Municipal Court

Judgments Appealed From Are: Reversed and Cause Remanded

Date of Judgment Entry on Appeal: May 27, 2020



Paula Boggs Muething, City Solicitor, William T. Horsley, Interim City Prosecutor,
and Jon Vogt, Appellate Director, for Plaintiff-Appellant,

Raymond T. Faller, Hamilton County Public Defender, and David Hoffmann,
Assistant Public Defender, for Defendant-Appellee.
                          OHIO FIRST DISTRICT COURT OF APPEALS



MYERS, Judge.

          {¶1}    The state of Ohio appeals the judgments of the Hamilton County

Municipal Court dismissing five charges against Willadean Branam as a sanction for

the state’s failure to provide a video in discovery. Because the trial court abused its

discretion by failing to consider the appropriate factors before imposing dismissal as

a sanction for the discovery violation, we reverse.

          {¶2}    On January 1, 2019, Branam was charged with obstructing official

business, spitting in a public place, possession of marijuana, leaving a curb without

proper signaling, and a license-plate violation.         On January 29, Branam filed a

demand for discovery.

          {¶3}    In its written response filed on February 3, the state provided all that

Branam had requested except for videos captured by police body-worn cameras

(“BWC”) and from mobile video recorders (“MVR”) in police cruisers. The state

indicated that “BWC video will be forwarded upon receipt” and “MVR Video ordered,

will forward upon receipt, if available.”

          {¶4}    On February 14, Branam filed a motion asking the court to extend the

deadline for her to file a motion to suppress. She asserted that she was still waiting

for the state to produce BWC and MVR videos, which might form the basis of a

potential motion to suppress.

          {¶5}    At a hearing on April 12, the court ordered the state to provide the

recordings within ten days. On the same day, Branam served upon the state a

motion to compel discovery.1

          {¶6}    The case was set for trial and for hearing on the motion to compel on

May 6, and on that day, defense counsel indicated that the state had provided BWC

video, but not MVR video. Counsel stated that the charges stemmed from a traffic



1   The motion was filed and time-stamped on April 15.


                                                     2
                      OHIO FIRST DISTRICT COURT OF APPEALS



stop and that without MVR video, she could not ascertain whether valid grounds

existed for the filing of a motion to suppress. She then moved for dismissal of the

charges. In response, the prosecutor stated that the prosecutor’s office had again

requested MVR video on April 12, but that “to the best of my knowledge, the

[prosecutor’s office] is not in possession of it.” The prosecutor requested that the

court impose the least severe sanction for the discovery violation, which the state

argued would be exclusion of any MVR video as evidence. The court noted that the

undisclosed evidence might be exculpatory and dismissed the charges. This appeal

followed.

       {¶7}   In a single assignment of error, the state argues that the trial court

erred by dismissing the charges.      The state contends that the court abused its

discretion by failing to consider the circumstances surrounding the discovery

violation and by failing to consider whether a less restrictive sanction would have

accomplished the purposes of discovery.

       {¶8}   Crim.R. 16 controls the discovery process, the purpose of which is “to

provide all parties in a criminal case with the information necessary for a full and fair

adjudication of the facts, to protect the integrity of the justice system and the rights

of defendants, and to protect the well-being of witnesses, victims, and society at

large.” See Crim.R. 16(A). The rule gives the trial court discretion to determine an

appropriate sanction for a discovery violation. See Crim.R. 16(L); State v. Darmond,

135 Ohio St.3d 343, 2013-Ohio-966, 986 N.E.2d 971, ¶ 33. If a party fails to comply

with Crim.R. 16 or with an order issued pursuant to the rule, the court may “order

such party to permit the discovery or inspection, grant a continuance, or prohibit the

party from introducing in evidence the material not disclosed, or it may make such

other order as it deems just under the circumstances.” Crim.R. 16(L).

       {¶9}   In exercising its discretion in imposing a sanction for a discovery

violation, the court must consider (1) whether the failure to disclose was a willful


                                               3
                      OHIO FIRST DISTRICT COURT OF APPEALS



violation of Crim.R. 16, (2) whether foreknowledge of the undisclosed material would

have benefited the defendant in the preparation of a defense, and (3) whether the

defendant was prejudiced. Darmond at ¶ 35, citing State v. Parson, 6 Ohio St.3d

442, 453 N.E.2d 689 (1983), syllabus; State v. Williams, 1st Dist. Hamilton Nos. C-

160196 and C-160197, 2016-Ohio-8123, ¶ 11. When imposing a discovery sanction,

the court must impose the least severe sanction that is consistent with the purpose of

the rules of discovery. Id. at syllabus, citing Lakewood v. Papadelis, 32 Ohio St.3d 1,

511 N.E.2d 1138 (1987).

       {¶10} In this case, the record does not demonstrate that the court considered
the proper factors before it imposed the harshest sanction possible for the state’s

discovery violation. Therefore, we hold that the trial court abused its discretion in

dismissing the charges against Branam. See Darmond at ¶ 39; Williams at ¶ 12. The

state’s sole assignment of error is sustained.

       {¶11} We reverse the judgments of the trial court dismissing the charges, and
remand the cause for the court to consider the proper factors and then impose any

appropriate sanction, including dismissal, consistent with law and this opinion.

                                             Judgments reversed and cause remanded.



MOCK, P.J., and ZAYAS, J., concur.



Please note:

       The court has recorded its own entry this date.




                                                 4